Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 7, 9-12, 14, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albrecht (US 2011/0006046). 

Albrecht discloses regarding claims 1, 4, 7, and 17, a welding system and power supply comprising an engine 36 configured to produce a power output, a first inverter 46 outputting a second power and second inverter 48 outputting a third power. Also see paragraph [0023]: the conversion circuitry 44 may contain one or more of an inverter. Regarding claim 6, the second and third power outputs may occur simultaneously. (See Paragraph [0024]) Regarding claims 9 and 20, Fig 1 shows a torch 26 configured to generate an arc and a work lead clamp 32. Regarding claim 10, a welding operation may be selected via knob 18 and switches 20. (See Paragraph [0018]) Regarding claim 11, a shielding gas may be used, making the process a SMAW process. (See Paragraph [0018]) 

Albrecht discloses regarding claim 12, a welding system and power supply comprising an engine 36 configured to produce a power output, a first inverter 46 outputting a second power and second 

Regarding claim 14, the second and third power outputs may occur simultaneously. (See Paragraph [0024])

Albrecht discloses regarding claims 17, a welding system, having an enclosure as shown in Fig 1, and power supply comprising an engine 36 configured to produce a power output, a first inverter 46 outputting a second power and second inverter 48 outputting a third power. Also see paragraph [0023]: the conversion circuitry 44 may contain one or more of an inverter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 5, 8, 13, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht (US 2011/0006046) in view of Albrecht (US 2010/0187210).

The teachings of Albrecht ‘046 have been discussed above. Albrecht ‘046 discloses converting the voltage to the appropriate level and type using a conditioner (which may or may not contain a .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Albrecht (US 2011/0006046) in view of Bornemann et al (US 2009/0277881).

The teachings of Albrecht have been discussed above. Albrecht fails to disclose the pouch or tote being attached to the welding device. Bornemann discloses a pouch 69 which is attached to the welding device as shown in Fig 6. It would have been obvious to adapt Albrecht in view of Bornemann to provide the pouch for holding the torch assembly or work lead assembly. (See Paragraph [0024)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/25/2022